DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 9/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Group I: claims 1-14 direct to the controls of the airport lighting controls and airport information relate to aircrafts within the airport presented on a display.
Group II: claims 15-20 direct to the selections and modification of aircraft statuses based on input within the airport and airport information relate to the aircrafts presented on a display. 
The species are independent or distinct because the groups direct toward mutually exclusive characteristics of different species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mark Berger, attorney on record on 10/19/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,810,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 1 of the present application includes all of the limitations in claim 1 of the Patent, basically a much broader claim including and encompassing the same feature and scope of the Patent. The limitations in claim 10 of the present application, including some of the same limitations and steps in claim 16 of the Patent, except claim 10 claims a non-transitory computer readable medium while claim 16 claimed a computer implemented method. Both claim 10 of the present application and claim 16 of the Patent encompasses the scope of modifying an intensity of airport ground lighting at the airport.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 2009/0118997 A1) and Vandevoorde et al. (6,246,342).
For claim 1, Truitt discloses a computing device for air traffic control (ATC) flight management (Fig. 1-3, abstract), comprising:
a memory;
a processor configured to execute executable instructions stored in the memory to cause the processor to:
receive airport information associated with an airport;
generate, using the airport information, an ATC flight management analysis, wherein the ATC flight management analysis includes:
an airport map showing locations of aircraft at the airport (Fig. 2, 3, where received airport information associated with an airport and presenting the information and analysis generated on a display); and 
a card panel including a number of flight cards, wherein each respective one of the number of flight cards corresponds to a different respective one of the aircraft at the airport (Fig. 2-7, para. [0032], [0037]-[0039], where a card panel 200  includes flight cards corresponds to different aircrafts at the airport); and
a user interface configured to display the ATC flight management analysis and the airport operating control window in a single integrated display (Fig. 2, 3, abstract, para. [0033]-[0035], where the user interface displays the ATC flight management and airport operating control windows in a single integrated display).
Truitt does not specifically disclose the system generate an airport operating mode control window including operation mode toggles and lighting control toggles, wherein the lighting control toggles include airport ground lighting control settings; modify the airport ground lighting control settings; and the airport operating mode control window in the integrated display. Vandevoorde in the same field of the art discloses an air traffic management system generate an airport operating mode control window including operation mode toggles and lighting control toggles, wherein the lighting control toggles include airport ground lighting control settings; modify the airport ground lighting control settings; and the airport operating mode control window in the integrated display (Fig. 5, 9, abstract, col. 1, lines 15-23, col. 5, line 54 – col. 6, line 7, where the airport lighting controls, modes and settings, such as day, twilight, and night modes can be selected and modifying the ground lighting control settings). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Truitt to have the management system generate an airport operating mode control window including operation mode toggles and lighting control toggles, wherein the lighting control toggles include airport ground lighting control settings; modify the airport ground lighting control settings; and the airport operating mode control window in the integrated display, taught by Vandevoorde to provide direct, convenient and intuitive control of various control systems associate with airport operations.

For claim 5, Truitt does not specifically disclose including instructions to cause the processor to modify the operation mode toggles by modifying an area of responsibility of the airport of an ATC controller. Vandevoorde discloses modify the operation mode toggles by modifying an area of responsibility of the airport of an ATC controller (Fig. 9, 10, col. 2, line 47 – col. 3, line 35, col. 3, lines 47-67, where the operations of the airports including toggling of the lighting systems are performed by modifying the area of the airport responsible by an ATC controller). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Truitt to modify the operation mode toggles by modifying an area of responsibility of the airport of an ATC controller, taught by Vandevoorde to enable ATC controllers to intuitively and conveniently perform various airport operations from their computer user interfaces.

For claim 7, Truitt, as modified, discloses modify the operation mode toggles by modifying an operating mode of the airport, as discussed in claim 1 above.

For claim 8, Truitt discloses including instructions to cause the processor to generate an airport environmental information window to display environmental information at the airport, wherein the environmental information includes at least one of: a time (Para. [0037]-[0039], [0049]).

For claim 9, Truitt discloses the user interface is further configured to display the airport environmental information window (Para. [0049]).

Claim(s) 2-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 2009/0118997 A1) and Vandevoorde et al. (6,246,342) as applied to claim 1 above, and further in view of Lowe et al. (US 20170036778 A1).
For claim 2, Truitt, as modified, does not specifically disclose modifying an intensity of airport ground lighting at the airport. Lowe in the same field of the art discloses an ATC system modifying an intensity of airport ground lighting at the airport (Para. [0270]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Truitt to modify the intensity of the lightings at the airport, taught by Lowe to increase the available functionalities of controlling the lightings of the airport based on needs and situations.

For claims 3 and 4, Truitt, as modified, does not specifically disclose modifying the intensity of the airport ground lighting includes modifying an intensity of lighting for a runway or a taxiway of the airport. Lowe in the same field of the art discloses an ATC system modifying an intensity of lighting for runway or taxiway (Para. [0270]-[0272]), where the modifying of the intensity of the light sources includes the lights around the airport lighting operations including runways or taxiways). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Truitt to modify the intensity of the lightings for runway or taxiway, taught by Lowe for the same rationale stated above.

For claim 6, Truitt, as modified, does not specifically disclose modify the operation mode toggles by at least one of: enabling an area of restriction at the airport; and disabling an area of restriction at the airport. Lowe in the same field of the art discloses an ATC system modifying the operation mode toggles by at least one of: enabling an area of restriction at the airport; and disabling an area of restriction at the airport (Para. [0166], [0190]-[0192], [0226], [0245], [0250], where the toggle of the lighting operations are used to enabling or disabling an area of restriction at the airport for use). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Truitt to enabling an area of restriction at the airport; and disabling an area of restriction at the airport, taught by Lowe to allow the controllers to have a high flexibility or arranging the uses of runways and areas based on situations and needs.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 2009/0118997 A1), Vandevoorde et al. (6,246,342) and Lowe et al. (US 20170036778 A1).
For claim 10, Truitt discloses a non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to:
receive airport information associated with an airport;
generate, using the airport information, an ATC flight management analysis, wherein the ATC flight management analysis includes:
an airport map showing locations of aircraft at the airport (Fig. 2, 3, where received airport information associated with an airport and presenting the information and analysis generated on a display); and
a card panel including a number of flight cards, wherein each respective one of the number of flight cards corresponds to a different respective one of the aircraft at the airport (Fig. 2-7, para. [0032], [0037]-[0039], where a card panel 200  includes flight cards corresponds to different aircrafts at the airport); and
display the ATC flight management analysis and the airport operating control window in a single integrated display (Fig. 2, 3, abstract, para. [0033]-[0035], where the user interface displays the ATC flight management and airport operating control windows in a single integrated display).
Truitt does not specifically disclose the system generate an airport operating mode control window including operation mode toggles and lighting control toggles, wherein the lighting control toggles include airport ground lighting control settings; modify the airport ground lighting control settings; and the airport operating mode control window in the integrated display. Vandevoorde in the same field of the art discloses an air traffic management system generate an airport operating mode control window including operation mode toggles and lighting control toggles, wherein the lighting control toggles include airport ground lighting control settings; modify the airport ground lighting control settings; and the airport operating mode control window in the integrated display (Fig. 5, 9, abstract, col. 1, lines 15-23, col. 5, line 54 – col. 6, line 7, where the airport lighting controls, modes and settings, such as day, twilight, and night modes can be selected and modifying the ground lighting control settings). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Truitt to have the management system generate an airport operating mode control window including operation mode toggles and lighting control toggles, wherein the lighting control toggles include airport ground lighting control settings; modify the airport ground lighting control settings; and the airport operating mode control window in the integrated display, taught by Vandevoorde to provide direct, convenient and intuitive control of various control systems associate with airport operations.
Truitt, as modified by Vandevoorde, does not specifically disclose modifying an intensity of airport ground lighting at the airport. Lowe in the same field of the art discloses an ATC system modifying an intensity of airport ground lighting at the airport (Para. [0270]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Truitt to modify the intensity of the lightings at the airport, taught by Lowe to increase the available functionalities of controlling the lightings of the airport based on needs and situations.

For claim 11, Truitt discloses the processor is configured to execute the instructions to:
receive a selection of a flight card of the number of flight cards via a user input (Para. [0035], [0036]); and
display a menu in response to the selection of the flight card, wherein the flight card corresponds to an aircraft at the airport (Para. [0042]-[0044], [0048], where a number of options for the controllers to assign tasks or statuses to corresponding aircraft at the airport are displayed).

For claim 12, Truitt discloses the processor is configured to execute the instructions to cause ATC control of the aircraft to be handed over from a first ATC controller to a second ATC controller in response to an input to the menu (Para. [0038]-[0043], where the controller selects the option to transfer control/responsibility of an aircraft to other controller or entities).

For claim 13, Truitt discloses the processor is configured to execute the instructions to cause the aircraft to hold position in response to an input to the menu (Para. [0057], [0058], where controllers can control position hold to aircrafts in the airport).

For claim 14, Truitt discloses the processor is configured to execute the instructions to cause the aircraft to change a ground taxi route in response to an input to the menu (Para. [0048], where controller can select and change aircraft runway assignments, which in turn can change a ground taxi route).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2016/0012737 A1) Zimmer et al. discloses a system for airport traffic control allowing various assignments and controls on user interface for controllers to assign tasks and controls to aircrafts at an airport.
(US 2003/0074128 A1) Mardirossian discloses an airport traffic control system that allow controllers to manage traffic of the airport including traffic lighting systems.
(US 2004/0145499 A1) Schmidt et al. discloses a runway occupancy monitoring and warning system including the lighting controls of various different areas and sections of the runway based on situations.
(8,874,299) Siddiqui discloses electronic flight strips that includes weather information.
(US 2012/0274484 A1) Zimmer et al. discloses a weather notification system for an airport.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661